

 
 
HEALTHCARE ACQUISITION CORP.
 
  
 
2007 LONG-TERM INCENTIVE COMPENSATION PLAN
 
ARTICLE I
 
PURPOSE
 
Section 1.1 Purpose. This 2007 Long-Term Incentive Compensation Plan (the
“Plan”) is established by Healthcare Acquisition Corp., a Delaware corporation
(the “Company”), to create incentives which are designed to motivate
Participants to put forth maximum effort toward the success and growth of the
Company and to enable the Company to attract and retain experienced individuals
who by their position, ability and diligence are able to make important
contributions to the Company’s success. Toward these objectives, the Plan
provides for the grant of Options, Restricted Stock Awards, Stock Appreciation
Rights (“SARs”), Performance Units and Performance Bonuses to Eligible Employees
and the grant of Nonqualified Stock Options, Restricted Stock Awards, SARs and
Performance Units to Consultants and Eligible Directors, subject to the
conditions set forth in the Plan.
 
Section 1.2 Establishment. The Plan is effective as of [___________], 2007 and
for a period of ten years thereafter. The Plan shall continue in effect until
all matters relating to the payment of Awards and administration of the Plan
have been settled. The Plan is subject to approval by the Company’s stockholders
in accordance with applicable law which approval must occur within the period
ending twelve months after the date the Plan is adopted by the Board. Pending
such approval by the stockholders, Awards under the Plan may be granted, but no
such Awards may be exercised prior to receipt of stockholder approval. In the
event stockholder approval is not obtained within a twelve-month period, all
Awards granted shall be void.
 
Section 1.3 Shares Subject to the Plan. Subject to the limitations set forth in
the Plan, Awards may be made under this Plan for a total of 3,500,000 shares of
the Company’s common stock, par value $.0001 per share (the “Common Stock”).
 
ARTICLE II
 
DEFINITIONS
 
Section 2.1 “Account” means the recordkeeping account established by the Company
to which will be credited an Award of Performance Units to a Participant.
 
Section 2.2 “Affiliated Entity” means any corporation, partnership, limited
liability company or other form of legal entity in which a majority of the
partnership or other similar interest thereof is owned or controlled, directly
or indirectly, by the Company or one or more of its Subsidiaries or Affiliated
Entities or a combination thereof. For purposes hereof, the Company, a
Subsidiary or an Affiliated Entity shall be deemed to have a majority ownership
interest in a partnership or limited liability company if the Company, such
Subsidiary or Affiliated Entity shall be allocated a majority of partnership or
limited liability company gains or losses or shall be or control a managing
director or a general partner of such partnership or limited liability company.
 
Section 2.3 “Award” means, individually or collectively, any Option, Restricted
Stock Award, SAR, Performance Unit or Performance Bonus granted under the Plan
to an Eligible Employee by the Board or any Nonqualified Stock Option,
Performance Unit SAR or Restricted Stock Award granted under the Plan to a
Consultant or an Eligible Director by the Board pursuant to such terms,
conditions, restrictions, and/or limitations, if any, as the Board may establish
by the Award Agreement or otherwise.
 
Section 2.4 “Award Agreement” means any written instrument that establishes the
terms, conditions, restrictions, and/or limitations applicable to an Award in
addition to those established by this Plan and by the Board’s exercise of its
administrative powers.
 
Section 2.5 “Board” means the Board of Directors of the Company and, if the
Board has appointed a Committee as provided in Section 3.1, the term “Board”
shall include such Committee.
 
C-1

--------------------------------------------------------------------------------


 
Section 2.6 “Change of Control Event” means each of the following:
 
(i) Any transaction in which shares of voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company are issued by the Company, or sold or
transferred by the stockholders of the Company as a result of which those
persons and entities who beneficially owned voting securities of the Company
representing more than 50% of the total combined voting power of all outstanding
voting securities of the Company immediately prior to such transaction cease to
beneficially own voting securities of the Company representing more than 50% of
the total combined voting power of all outstanding voting securities of the
Company immediately after such transaction;
 
(ii) The merger or consolidation of the Company with or into another entity as a
result of which those persons and entities who beneficially owned voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the Company immediately
prior to such merger or consolidation cease to beneficially own voting
securities of the Company representing more than 50% of the total combined
voting power of all outstanding voting securities of the surviving corporation
or resulting entity immediately after such merger of consolidation; or
 
(iii) The sale of all or substantially all of the Company’s assets to an entity
of which those persons and entities who beneficially owned voting securities of
the Company representing more than 50% of the total combined voting power of all
outstanding voting securities of the Company immediately prior to such asset
sale do not beneficially own voting securities of the purchasing entity
representing more than 50% of the total combined voting power of all outstanding
voting securities of the purchasing entity immediately after such asset sale.
 
Section 2.7 “Code” means the Internal Revenue Code of 1986, as amended.
References in the Plan to any section of the Code shall be deemed to include any
amendments or successor provisions to such section and any regulations under
such section.
 
Section 2.8 “Committee” means the Committee appointed by the Board as provided
in Section 3.1.
 
Section 2.9 “Common Stock” means the common stock, par value $.0001 per share,
of the Company, and after substitution, such other stock as shall be substituted
therefore as provided in Article X.
 
Section 2.10 “Consultant” means any person who is engaged by the Company, a
Subsidiary or an Affiliated Entity to render consulting or advisory services.
 
Section 2.11 “Date of Grant” means the date on which the grant of an Award is
authorized by the Board or such later date as may be specified by the Board in
such authorization.
 
Section 2.12 “Disability” means the Participant is unable to continue employment
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months. For purposes of this Plan, the determination
of Disability shall be made in the sole and absolute discretion of the Board.
 
Section 2.13 “Eligible Employee” means any employee of the Company, a
Subsidiary, or an Affiliated Entity as approved by the Board.
 
Section 2.14 “Eligible Director” means any member of the Board who is not an
employee of the Company, a Subsidiary or an Affiliated Entity.
 
Section 2.15 “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
 
Section 2.16 “Fair Market Value” means (A) during such time as the Common Stock
is registered under Section 12 of the Exchange Act, the closing price of the
Common Stock as reported by an established stock exchange or automated quotation
system on the day for which such value is to be determined, or, if no sale of
the Common Stock shall have been made on any such stock exchange or automated
quotation system that day, on the next preceding day on which there was a sale
of such Common Stock, or (B) during any such time as the Common Stock is not
listed upon an established stock exchange or automated quotation system, the
mean between dealer “bid” and “ask” prices of the Common Stock in the
over-the-counter market on the day for
 
C-2

--------------------------------------------------------------------------------


 
which such value is to be determined, as reported by the National Association of
Securities Dealers, Inc., or (C) during any such time as the Common Stock cannot
be valued pursuant to (A) or (B) above, the fair market value shall be as
determined by the Board considering all relevant information including, by
example and not by limitation, the services of an independent appraiser.
 
Section 2.17 “Incentive Stock Option” means an Option within the meaning of
Section 422 of the Code.
 
Section 2.18 “Nonqualified Stock Option” means an Option which is not an
Incentive Stock Option.
 
Section 2.19 “Option” means an Award granted under Article V of the Plan and
includes both Nonqualified Stock Options and Incentive Stock Options to purchase
shares of Common Stock.
 
Section 2.20 “Participant” means an Eligible Employee, a Consultant or an
Eligible Director to whom an Award has been granted by the Board under the Plan.
 
Section 2.21 “Performance Bonus” means the cash bonus which may be granted to
Eligible Employees under Article IX of the Plan.
 
Section 2.22 “Performance Units” means those monetary units that may be granted
to Eligible Employees, Consultants or Eligible Directors pursuant to Article
VIII hereof.
 
Section 2.23 “Plan” means this Healthcare Acquisition Corp. 2007 Long-Term
Incentive Compensation Plan.
 
Section 2.24 “Restricted Stock Award” means an Award granted to an Eligible
Employee, Consultant or Eligible Director under Article VI of the Plan.
 
Section 2.25 “Retirement” means the termination of an Eligible Employee’s
employment with the Company, a Subsidiary or an Affiliated Entity on or after
attaining age __.
 
Section 2.26 “SAR” means a stock appreciation right granted to an Eligible
Employee, Consultant or Eligible Director under Article VII of the Plan.
 
Section 2.27 “Subsidiary” shall have the same meaning set forth in Section 424
of the Code.
 
ARTICLE III
 
ADMINISTRATION
 
Section 3.1 Administration of the Plan by the Board. The Board shall administer
the Plan. The Board may, by resolution, appoint the Compensation Committee to
administer the Plan and delegate its powers described under this Section 3.1 and
otherwise under the Plan for purposes of Awards granted to Eligible Employees
and Consultants.
 
Subject to the provisions of the Plan, the Board shall have exclusive power to:
 
(a) Select Eligible Employees and Consultants to participate in the Plan.
 
(b) Determine the time or times when Awards will be made to Eligible Employees
or Consultants.
 
(c) Determine the form of an Award, whether an Incentive Stock Option,
Nonqualified Stock Option, Restricted Stock Award, SAR, Performance Unit, or
Performance Bonus, the number of shares of Common Stock or Performance Units
subject to the Award, the amount and all the terms, conditions (including
performance requirements), restrictions and/or limitations, if any, of an Award,
including the time and conditions of exercise or vesting, and the terms of any
Award Agreement, which may include the waiver or amendment of prior terms and
conditions or acceleration or early vesting or payment of an Award under certain
circumstances determined by the Board.
 
(d) Determine whether Awards will be granted singly or in combination.
 
(e) Accelerate the vesting, exercise or payment of an Award or the performance
period of an Award.
 
(f) Determine whether and to what extent a Performance Bonus may be deferred,
either automatically or at the election of the Participant or the Board.
 
C-3

--------------------------------------------------------------------------------


 
(g) Take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan.
 
Section 3.2 Administration of Grants to Eligible Directors. The Board shall have
the exclusive power to select Eligible Directors to participate in the Plan and
to determine the number of Nonqualified Stock Options, Performance Units, SARs
or shares of Restricted Stock awarded to Eligible Directors selected for
participation. If the Board appoints a committee to administer the Plan, it may
delegate to the committee administration of all other aspects of the Awards made
to Eligible Directors.
 
Section 3.3 Board to Make Rules and Interpret Plan. The Board in its sole
discretion shall have the authority, subject to the provisions of the Plan, to
establish, adopt, or revise such rules and regulations and to make all such
determinations relating to the Plan, as it may deem necessary or advisable for
the administration of the Plan. The Board’s interpretation of the Plan or any
Awards and all decisions and determinations by the Board with respect to the
Plan shall be final, binding, and conclusive on all parties.
 
Section 3.4 Section 162(m) Provisions. The Company intends for the Plan and the
Awards made there under to qualify for the exception from Section 162(m) of the
Code for “qualified performance based compensation” if it is determined by the
Board that such qualification is necessary for an Award. Accordingly, the Board
shall make determinations as to performance targets and all other applicable
provisions of the Plan as necessary in order for the Plan and Awards made there
under to satisfy the requirements of Section 162(m) of the Code.
 
ARTICLE IV
 
GRANT OF AWARDS
 
Section 4.1 Grant of Awards. Awards granted under this Plan shall be subject to
the following conditions:
 
(a) Any shares of Common Stock related to Awards which terminate by expiration,
forfeiture, cancellation or otherwise without the issuance of shares of Common
Stock or are exchanged in the Board’s discretion for Awards not involving Common
Stock, shall be available again for grant under the Plan and shall not be
counted against the shares authorized under Section 1.3.
 
(b) Common Stock delivered by the Company in payment of an Award authorized
under Articles V and VI of the Plan may be authorized and unissued Common Stock
or Common Stock held in the treasury of the Company.
 
(c) The Board shall, in its sole discretion, determine the manner in which
fractional shares arising under this Plan shall be treated.
 
(d) Separate certificates or a book-entry registration representing Common Stock
shall be delivered to a Participant upon the exercise of any Option.
 
(e) The Board shall be prohibited from canceling, reissuing or modifying Awards
if such action will have the effect of repricing the Participant’s Award.
 
(f) Eligible Directors may only be granted Nonqualified Stock Options,
Restricted Stock Awards, SARs or Performance Units under this Plan.
 
(g) The maximum term of any Award shall be ten years.
 
ARTICLE V
 
STOCK OPTIONS
 
Section 5.1 Grant of Options. The Board may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant Options to Eligible Employees. These Options may be Incentive Stock
Options or Nonqualified Stock Options, or a combination of both. The Board may,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant Nonqualified Stock Options to Eligible Directors and
Consultants. Each grant of an Option shall be evidenced by an Award Agreement
executed by the Company and the Participant, and shall contain such terms and
conditions and be in such form as the Board may from time to time approve,
subject to the requirements of Section 5.2.
 
C-4

--------------------------------------------------------------------------------


 
Section 5.2 Conditions of Options. Each Option so granted shall be subject to
the following conditions:
 
(a) Exercise Price. As limited by Section 5.2(e) below, each Option shall state
the exercise price which shall be set by the Board at the Date of Grant;
provided, however, no Option shall be granted at an exercise price which is less
than the Fair Market Value of the Common Stock on the Date of Grant.
 
(b) Form of Payment. The exercise price of an Option may be paid (i) in cash or
by check, bank draft or money order payable to the order of the Company; (ii) by
delivering shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of the exercise price, but only to the extent such
exercise of an Option would not result in an adverse accounting charge to the
Company for financial accounting purposes with respect to the shares used to pay
the exercise price unless otherwise determined by the Board; or (iii) a
combination of the foregoing. In addition to the foregoing, the Board may permit
an Option granted under the Plan to be exercised by a broker-dealer acting on
behalf of a Participant through procedures approved by the Board.
 
(c) Exercise of Options. Options granted under the Plan shall be exercisable, in
whole or in such installments and at such times, and shall expire at such time,
as shall be provided by the Board in the Award Agreement. Exercise of an Option
shall be by written notice to the Secretary of the Company at least two business
days in advance of such exercise stating the election to exercise in the form
and manner determined by the Board. Every share of Common Stock acquired through
the exercise of an Option shall be deemed to be fully paid at the time of
exercise and payment of the exercise price.
 
(d) Other Terms and Conditions. Among other conditions that may be imposed by
the Board, if deemed appropriate, are those relating to (i) the period or
periods and the conditions of exercisability of any Option; (ii) the minimum
periods during which Participants must be employed by the Company, its
Subsidiaries, or an Affiliated Entity, or must hold Options before they may be
exercised; (iii) the minimum periods during which shares acquired upon exercise
must be held before sale or transfer shall be permitted; (iv) conditions under
which such Options or shares may be subject to forfeiture; (v) the frequency of
exercise or the minimum or maximum number of shares that may be acquired at any
one time; (vi) the achievement by the Company of specified performance criteria;
and (vii) non-compete and protection of business matters.
 
(e) Special Restrictions Relating to Incentive Stock Options. Options issued in
the form of Incentive Stock Options shall only be granted to Eligible Employees
of the Company or a Subsidiary, and not to Eligible Employees of an Affiliated
Entity unless such entity shall be considered as a “disregarded entity” under
the Code and shall not be distinguished for federal tax purposes from the
Company or the applicable Subsidiary.
 
(f) Application of Funds. The proceeds received by the Company from the sale of
Common Stock pursuant to Options will be used for general corporate purposes.
 
(g) Stockholder Rights. No Participant shall have a right as a stockholder with
respect to any share of Common Stock subject to an Option prior to purchase of
such shares of Common Stock by exercise of the Option.
 
ARTICLE VI
 
RESTRICTED STOCK AWARDS
 
Section 6.1 Grant of Restricted Stock Awards. The Board may, from time to time,
subject to the provisions of the Plan and such other terms and conditions as it
may determine, grant a Restricted Stock Award to Eligible Employees, Consultants
or Eligible Directors. Restricted Stock Awards shall be awarded in such number
and at such times during the term of the Plan as the Board shall determine. Each
Restricted Stock Award shall be subject to an Award Agreement setting forth the
terms of such Restricted Stock Award and may be evidenced in such manner as the
Board deems appropriate, including, without limitation, a book-entry
registration or issuance of a stock certificate or certificates.
 
C-5

--------------------------------------------------------------------------------


 
Section 6.2 Conditions of Restricted Stock Awards. The grant of a Restricted
Stock Award shall be subject to the following:
 
(a) Restriction Period. Restricted Stock Awards granted to an Eligible Employee
shall require the holder to remain in the employment of the Company, a
Subsidiary, or an Affiliated Entity for a prescribed period. Restricted Stock
Awards granted to Consultants or Eligible Directors shall require the holder to
provide continued services to the Company for a period of time. These employment
and service requirements are collectively referred to as a “Restriction Period”.
The Board or the Committee, as the case may be, shall determine the Restriction
Period or Periods which shall apply to the shares of Common Stock covered by
each Restricted Stock Award or portion thereof. In addition to any time vesting
conditions determined by the Board or the Committee, as the case may be,
Restricted Stock Awards may be subject to the achievement by the Company of
specified performance criteria based upon the Company’s achievement of all or
any of the operational, financial or stock performance criteria set forth on
Exhibit A annexed hereto, as may from time to time be established by the Board
or the Committee, as the case may be. At the end of the Restriction Period,
assuming the fulfillment of any other specified vesting conditions, the
restrictions imposed by the Board or the Committee, as the case may be shall
lapse with respect to the shares of Common Stock covered by the Restricted Stock
Award or portion thereof. In addition to acceleration of vesting upon the
occurrence of a Change of Control Event as provided in Section 11.5, the Board
or the Committee, as the case may be, may, in its discretion, accelerate the
vesting of a Restricted Stock Award in the case of the death, Disability or
Retirement of the Participant who is an Eligible Employee or resignation of a
Participant who is a Consultants or an Eligible Director.
 
(b) Restrictions. The holder of a Restricted Stock Award may not sell, transfer,
pledge, exchange, hypothecate, or otherwise dispose of the shares of Common
Stock represented by the Restricted Stock Award during the applicable
Restriction Period. The Board shall impose such other restrictions and
conditions on any shares of Common Stock covered by a Restricted Stock Award as
it may deem advisable including, without limitation, restrictions under
applicable Federal or state securities laws, and may legend the certificates
representing Restricted Stock to give appropriate notice of such restrictions.
 
(c) Rights as Stockholders. During any Restriction Period, the Board may, in its
discretion, grant to the holder of a Restricted Stock Award all or any of the
rights of a stockholder with respect to the shares, including, but not by way of
limitation, the right to vote such shares and to receive dividends. If any
dividends or other distributions are paid in shares of Common Stock, all such
shares shall be subject to the same restrictions on transferability as the
shares of Restricted Stock with respect to which they were paid.
 
ARTICLE VII
 
STOCK APPRECIATION RIGHTS
 
Section 7.1 Grant of SARs. The Board may from time to time, in its sole
discretion, subject to the provisions of the Plan and subject to other terms and
conditions as the Board may determine, grant a SAR to any Eligible Employee,
Consultant or Eligible Director. SARs may be granted in tandem with an Option,
in which event, the Participant has the right to elect to exercise either the
SAR or the Option. Upon the Participant’s election to exercise one of these
Awards, the other tandem Award is automatically terminated. SARs may also be
granted as an independent Award separate from an Option. Each grant of a SAR
shall be evidenced by an Award Agreement executed by the Company and the
Participant and shall contain such terms and conditions and be in such form as
the Board may from time to time approve, subject to the requirements of the
Plan. The exercise price of the SAR shall not be less than the Fair Market Value
of a share of Common Stock on the Date of Grant of the SAR.
 
Section 7.2 Exercise and Payment. SARs granted under the Plan shall be
exercisable in whole or in installments and at such times as shall be provided
by the Board in the Award Agreement. Exercise of a SAR shall be by written
notice to the Secretary of the Company at least two business days in advance of
such exercise. The amount payable with respect to each SAR shall be equal in
value to the excess, if any, of the Fair Market Value of a share of Common Stock
on the exercise date over the exercise price of the SAR. Payment of amounts
attributable to a SAR shall be made in shares of Common Stock.
 
C-6

--------------------------------------------------------------------------------


 
Section 7.3 Restrictions. In the event a SAR is granted in tandem with an
Incentive Stock Option, the Board shall subject the SAR to restrictions
necessary to ensure satisfaction of the requirements under Section 422 of the
Code. In the case of a SAR granted in tandem with an Incentive Stock Option to
an Eligible Employee who owns more than 10% of the combined voting power of the
Company or its Subsidiaries on the date of such grant, the amount payable with
respect to each SAR shall be equal in value to the applicable percentage of the
excess, if any, of the Fair Market Value of a share of Common Stock on the
Exercise date over the exercise price of the SAR, which exercise price shall not
be less than 110% of the Fair Market Value of a share of Common Stock on the
date the SAR is granted.
 
ARTICLE VIII
 
PERFORMANCE UNITS
 
Section 8.1 Grant of Awards. The Board may, from time to time, subject to the
provisions of the Plan and such other terms and conditions as it may determine,
grant Performance Units to Eligible Employees, Consultants and Eligible
Directors. Each Award of Performance Units shall be evidenced by an Award
Agreement executed by the Company and the Participant, and shall contain such
terms and conditions and be in such form as the Board may from time to time
approve, subject to the requirements of Section 8.2.
 
Section 8.2 Conditions of Awards. Each Award of Performance Units shall be
subject to the following conditions:
 
(a) Establishment of Award Terms. Each Award shall state the target, maximum and
minimum value of each Performance Unit payable upon the achievement of
performance goals.
 
(b) Achievement of Performance Goals. The Board shall establish performance
targets for each Award for a period of no less than a year based upon some or
all of the operational, financial or performance criteria listed in Exhibit A
attached. The Board shall also establish such other terms and conditions as it
deems appropriate to such Award. The Award may be paid out in cash or Common
Stock as determined in the sole discretion of the Board.
 
ARTICLE IX
 
PERFORMANCE BONUS
 
Section 9.1 Grant of Performance Bonus. The Board may from time to time, subject
to the provisions of the Plan and such other terms and conditions as the Board
may determine, grant a Performance Bonus to certain Eligible Employees selected
for participation. The Board will determine the amount that may be earned as a
Performance Bonus in any period of one year or more upon the achievement of a
performance target established by the Board. The Board shall select the
applicable performance target(s) for each period in which a Performance Bonus is
awarded. The performance target shall be based upon all or some of the
operational, financial or performance criteria more specifically listed in
Exhibit A attached.
 
Section 9.2 Payment of Performance Bonus. In order for any Participant to be
entitled to payment of a Performance Bonus, the applicable performance target(s)
established by the Board must first be obtained or exceeded. Payment of a
Performance Bonus shall be made within 60 days of the Board’s certification that
the performance target(s) has been achieved unless the Participant has
previously elected to defer payment pursuant to a nonqualified deferred
compensation plan adopted by the Company. Payment of a Performance Bonus may be
made in either cash or Common Stock as determined in the sole discretion of the
Board.
 
ARTICLE X
 
STOCK ADJUSTMENTS
 
In the event that the shares of Common Stock, as constituted on the effective
date of the Plan, shall be changed into or exchanged for a different number or
kind of shares of stock or other securities of the Company or of another
corporation (whether by reason of merger, consolidation, recapitalization,
reclassification, stock split, spin-off, combination of shares or otherwise), or
if the number of such shares of Common Stock shall be increased through the
payment of a stock dividend, or a dividend on the shares of Common Stock, or if
rights or warrants to purchase securities of the Company shall be issued to
holders of all outstanding Common Stock, then there shall be substituted for or
added to each share available under and subject to the Plan, and each share
theretofore appropriated under the Plan, the number and kind of shares of stock
or other
 
C-7

--------------------------------------------------------------------------------


 
securities into which each outstanding share of Common Stock shall be so changed
or for which each such share shall be exchanged or to which each such share
shall be entitled, as the case may be, on a fair and equivalent basis in
accordance with the applicable provisions of Section 424 of the Code; provided,
however, with respect to Options, in no such event will such adjustment result
in a modification of any Option as defined in Section 424(h) of the Code. In the
event there shall be any other change in the number or kind of the outstanding
shares of Common Stock, or any stock or other securities into which the Common
Stock shall have been changed or for which it shall have been exchanged, then if
the Board shall, in its sole discretion, determine that such change equitably
requires an adjustment in the shares available under and subject to the Plan, or
in any Award, theretofore granted, such adjustments shall be made in accordance
with such determination, except that no adjustment of the number of shares of
Common Stock available under the Plan or to which any Award relates that would
otherwise be required shall be made unless and until such adjustment either by
itself or with other adjustments not previously made would require an increase
or decrease of at least 1% in the number of shares of Common Stock available
under the Plan or to which any Award relates immediately prior to the making of
such adjustment (the “Minimum Adjustment”). Any adjustment representing a change
of less than such minimum amount shall be carried forward and made as soon as
such adjustment together with other adjustments required by this Article X and
not previously made would result in a Minimum Adjustment. Notwithstanding the
foregoing, any adjustment required by this Article X which otherwise would not
result in a Minimum Adjustment shall be made with respect to shares of Common
Stock relating to any Award immediately prior to exercise, payment or settlement
of such Award. No fractional shares of Common Stock or units of other securities
shall be issued pursuant to any such adjustment, and any fractions resulting
from any such adjustment shall be eliminated in each case by rounding downward
to the nearest whole share.
 
ARTICLE XI
 
GENERAL
 
Section 11.1 Amendment or Termination of Plan. The Board may alter, suspend or
terminate the Plan at any time provided, however, that it may not, without
stockholder approval, adopt any amendment which would (i) increase the aggregate
number of shares of Common Stock available under the Plan (except by operation
of Article X), (ii) materially modify the requirements as to eligibility for
participation in the Plan, or (iii) materially increase the benefits to
Participants provided by the Plan.
 
Section 11.2 Termination of Employment; Termination of Service. If an Eligible
Employee’s employment with the Company, a Subsidiary or an Affiliated Entity
terminates as a result of death, Disability or Retirement, the Eligible Employee
(or personal representative in the case of death) shall be entitled to purchase
all or any part of the shares subject to any (i) vested Incentive Stock Option
for a period of up to three months from such date of termination (one year in
the case of death or Disability (as defined above) in lieu of the three-month
period), and (ii) vested Nonqualified Stock Option during the remaining term of
the Option. If an Eligible Employee’s employment terminates for any other
reason, the Eligible Employee shall be entitled to purchase all or any part of
the shares subject to any vested Option for a period of up to three months from
such date of termination. In no event shall any Option be exercisable past the
term of the Option. The Board may, in its sole discretion, accelerate the
vesting of unvested Options in the event of termination of employment of any
Participant.
 
In the event a Consultant ceases to provide services to the Company or an
Eligible Director terminates service as a director of the Company, the unvested
portion of any Award shall be forfeited unless otherwise accelerated pursuant to
the terms of the Eligible Director’s Award Agreement or by the Board. The
Consultant or Eligible Director shall have a period of three years following the
date he ceases to provide consulting services or ceases to be a director, as
applicable, to exercise any Nonqualified Stock Options which are otherwise
exercisable on his date of termination of service.
 
Section 11.3 Limited Transferability - Options. The Board may, in its
discretion, authorize all or a portion of the Nonqualified Stock Options granted
under this Plan to be on terms which permit transfer by the Participant to (i)
the ex-spouse of the Participant pursuant to the terms of a domestic relations
order, (ii) the spouse, children or grandchildren of the Participant (“Immediate
Family Members”), (iii) a trust or trusts for the exclusive benefit of such
Immediate Family Members, or (iv) a partnership or limited liability company in
which such Immediate Family Members are the only partners or members. In
addition, there may be no
 
C-8

--------------------------------------------------------------------------------


 
consideration for any such transfer. The Award Agreement pursuant to which such
Nonqualified Stock Options are granted expressly provide for transferability in
a manner consistent with this paragraph. Subsequent transfers of transferred
Nonqualified Stock Options shall be prohibited except as set forth below in this
Section 11.3. Following transfer, any such Nonqualified Stock Options shall
continue to be subject to the same terms and conditions as were applicable
immediately prior to transfer, provided that for purposes of Section 11.2 hereof
the term “Participant” shall be deemed to refer to the transferee. The events of
termination of employment of Section 11.2 hereof shall continue to be applied
with respect to the original Participant, following which the Nonqualified Stock
Options shall be exercisable by the transferee only to the extent, and for the
periods specified in Section 11.2 hereof. No transfer pursuant to this Section
11.3 shall be effective to bind the Company unless the Company shall have been
furnished with written notice of such transfer together with such other
documents regarding the transfer as the Board shall request. With the exception
of a transfer in compliance with the foregoing provisions of this Section 11.3,
all other types of Awards authorized under this Plan shall be transferable only
by will or the laws of descent and distribution; however, no such transfer shall
be effective to bind the Company unless the Board has been furnished with
written notice of such transfer and an authenticated copy of the will and/or
such other evidence as the Board may deem necessary to establish the validity of
the transfer and the acceptance by the transferee of the terms and conditions of
such Award.
 
Section 11.4 Withholding Taxes. Unless otherwise paid by the Participant, the
Company, its Subsidiaries or any of its Affiliated Entities shall be entitled to
deduct from any payment under the Plan, regardless of the form of such payment,
the amount of all applicable income and employment taxes required by law to be
withheld with respect to such payment or may require the Participant to pay to
it such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Board may allow a Participant to pay the amount of taxes required by law to be
withheld from an Award by (i) directing the Company to withhold from any payment
of the Award a number of shares of Common Stock having a Fair Market Value on
the date of payment equal to the amount of the required withholding taxes or
(ii) delivering to the Company previously owned shares of Common Stock having a
Fair Market Value on the date of payment equal to the amount of the required
withholding taxes. However, any payment made by the Participant pursuant to
either of the foregoing clauses (i) or (ii) shall not be permitted if it would
result in an adverse accounting charge with respect to such shares used to pay
such taxes unless otherwise approved by the Board.
 
Section 11.5 Change of Control. Notwithstanding any other provision in this Plan
to the contrary, in the event of a Change of Control Event, the Board shall have
the discretion to determine whether and to what extent to accelerate the
vesting, exercise or payment of an Award.
 
Section 11.6 Amendments to Awards. Subject to the limitations of Article IV,
such as the prohibition on repricing of Options, the Board may at any time
unilaterally amend the terms of any Award Agreement, whether or not presently
exercisable or vested, to the extent it deems appropriate. However, amendments
which are adverse to the Participant shall require the Participant’s consent.
 
Section 11.7 Registration; Regulatory Approval. Following approval of the Plan
by the stockholders of the Company as provided in Section 1.2 of the Plan, the
Board, in its sole discretion, may determine to file with the Securities and
Exchange Commission and keep continuously effective, a Registration Statement on
Form S-8 with respect to shares of Common Stock subject to Awards hereunder.
Notwithstanding anything contained in this Plan to the contrary, the Company
shall have no obligation to issue shares of Common Stock under this Plan prior
to the obtaining of any approval from, or satisfaction of any waiting period or
other condition imposed by, any governmental agency which the Board shall, in
its sole discretion, determine to be necessary or advisable.
 
Section 11.8 Right to Continued Employment. Participation in the Plan shall not
give any Eligible Employee any right to remain in the employ of the Company, any
Subsidiary, or any Affiliated Entity. The Company or, in the case of employment
with a Subsidiary or an Affiliated Entity, the Subsidiary or Affiliated Entity
reserves the right to terminate any Eligible Employee at any time. Further, the
adoption of this Plan shall not be deemed to give any Eligible Employee or any
other individual any right to be selected as a Participant or to be granted an
Award.
 
C-9

--------------------------------------------------------------------------------


 
Section 11.9 Reliance on Reports. Each member of the Board and each member of
the Board shall be fully justified in relying or acting in good faith upon any
report made by the independent public accountants of the Company and its
Subsidiaries and upon any other information furnished in connection with the
Plan by any person or persons other than himself or herself. In no event shall
any person who is or shall have been a member of the Board be liable for any
determination made or other action taken or any omission to act in reliance upon
any such report or information or for any action taken, including the furnishing
of information, or failure to act, if in good faith.
 
Section 11.10 Construction. Masculine pronouns and other words of masculine
gender shall refer to both men and women. The titles and headings of the
sections in the Plan are for the convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.
 
Section 11.11 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware except as superseded by
applicable Federal law.
 
Section 11.12 Other Laws. The Board may refuse to issue or transfer any shares
of Common Stock or other consideration under an Award if, acting in its sole
discretion, it determines that the issuance or transfer of such shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary.
 
Section 11.13 No Trust or Fund Created. Neither the Plan nor an Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company and a Participant or any other
person. To the extent that a Participant acquires the right to receive payments
from the Company pursuant to an Award, such right shall be no greater than the
right of any general unsecured creditor of the Company.
 
Section 11.14 Conformance to Section 409A of the Code. To the extent that the
Committee determines that any Award granted under the Plan is subject to Section
409A of the Code, the Award Agreement evidencing such Award shall incorporate
the terms and conditions required by Section 409A of the Code. To the extent
applicable, the Plan and Award Agreements shall be interpreted in accordance
with Section 409A of the Code and Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the Effective Date.
Notwithstanding any provision of the Plan to the contrary, in the event that the
Committee determines that any Award may be subject to Section 409A of the Code
and related Department of Treasury guidance, the Committee may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Committee determines
are necessary or appropriate to (i) exempt the Award from Section 409A of the
Code or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
 
C-10